DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
Figure 1A should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase “vertical lap type felt” renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by “type”), thereby rendering the scope of the claim unascertainable.  In other words, the recitation of “type” broadens the scope of the claim from “a vertical lap felt” to other felts (i.e., nonwovens) that are not vertically lapped but include some feature similar to vertically lapped nonwovens.  Hence, claim 6 is rejected as being indefinite.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2011-031649 issued to Sugie et al. (See translation of reference for citations.) 
Sugie discloses a vehicle floor carpet that ensures silence within a vehicle by blocking noise and vibration transmitted from the lower side of a vehicle floor, which contributes to improved fuel economy and environmental protection by reducing the weight (abstract).  Said carpet 1 comprises a surface carpet or skin layer 2 and a backing layer 3, wherein the backing layer 3 comprises a first sound blocking or insulating layer 4, a buffer or cushioning layer 5, and a second sound blocking or insulating layer 6 (abstract, page 2, 6th paragraph, page 3, 7th paragraph, and Figure 1).  
The skin layer 2 may comprise tufted carpets (i.e., pile yarns tufted into a primary backing), woven or knit carpets, or needlepunched nonwoven fabrics (paragraph spanning pages 3-4).  The skin layer 2 may comprise polyester, polyamide, polypropylene, or acrylic fibers or natural fibers such as cotton, wool, and hemp (paragraph spanning pages 3-4).  The first and second sound insulating layers 4,6 are air impermeable, comprising extruded layers of thermoplastic resin, such as polyolefin resin (page 2, 7th paragraph, page 3, 3rd and 4th paragraphs, and page 5, 1st paragraph). Preferably, the sound insulating layers 4,6 comprise polyethylene resins in an amount of 150-500 g/m2 (page 2, 8th paragraph, page 3, 4th paragraph, and page 5, 2nd and 4th paragraphs).  The buffer layer 5 is a nonwoven fabric of synthetic fibers and has a thickness of 1-15 mm and a density of 0.01-0.5 g.cm3 (page 2, last paragraph, page 3, 5th paragraph, and page 4, 4th paragraph).  Note this thickness and density would encompass a basis weight range of about 150-500 g/m2. The nonwoven fabric of said buffer layer 5 may be a needlepunched nonwoven, hydroentangled nonwoven, a spunbond nonwoven, or a wool felt and is comprised of synthetic fibers such as polyester, polyamide, polypropylene, or acrylic fibers (page 4, 2nd and 3rd paragraphs).  Note such nonwoven fabrics are inherently air permeable.  
A working example of the vehicle floor carpet 1 comprises a tufted carpet 2 comprising nylon fiber tufted into a polyester base fabric (i.e., primary backing), wherein said tufted carpet has a basis weight of 450 g/m2 (page 6, 3rd paragraph).  The first and second sound insulating layers 4, 6 comprise extruded polyethylene resin in an amount of 350 g/m2 (page 6, 3rd paragraph).  The buffer layer 5 comprises a polyester needlepunched nonwoven fabric having a thickness of 3 mm and a density of 0.1 g/cm3 (i.e., a basis weight of 300 g/m2) (page 6, 3rd paragraph).  Thus, a weight ratio of the surface carpet layer 2 (450 g/m2) and first sound insulating layer 4 (350 g/m2) to the weight of the second sound insulating layer 6 (350 g/m2) of (450 + 350)/350 = 2.28.  
Thus, the Sugie reference anticipates applicant’s claims 1, 3-5, and 7-9.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-031649 issued to Sugie et al. in view of US 2008/0223654 issued to Juriga.
Regarding claim 2, Sugie teaches the surface fabric layer may be a tufted carpet comprising nylon fibers tufted into a polyester primary backing (page 6, 3rd paragraph).  The reference fails to teach the tufted primary backing includes a latex coating.  However, it is very well known in the carpet art to coat a latex backing onto tufted primary backings to secure the tufts to the primary backing.  For example, Juriga teaches a low mass acoustically enhanced floor carpet for vehicles (abstract).  Juriga’s carpet includes a tufted primary backing and a latex back coating layer, as is known in the art (abstract, sections [0007], [0019], and [0021], and Figures 1B and 2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a latex backcoat, as is known in the art and evidenced by Juriga, to the tufted primary backing of Sugie.  Such a modification would have yielded predictable results to the skilled artisan (i.e., secure the tufted fibers to the primary backing).  Therefore, claim 2 is rejected as being obvious over the cited prior art.   
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2011-031649 issued to Sugie et al. in view of US 2004/0180177 issued to Ray et al.
Regarding claim 6, Sugie teaches the nonwoven fabric of said buffer layer 5 may be a needlepunched nonwoven, hydroentangled nonwoven, a spunbond nonwoven, or a wool felt, but fails to teach said nonwoven may be a vertical lap felt (i.e., vertical lap nonwoven).  However, such vertically lapped nonwovens are known to be alternate nonwoven constructions suitable for use in sound insulating applications.  For example, Ray discloses a multilayered acoustic material useful for sound absorbing, sound barrier, and/or vibration damping applications, especially for motorized vehicles (abstract and section [0003]).  The multilayered acoustic material comprises a fibrous barrier layer and a fibrous absorber layer, wherein one or both of said layers comprise a nonwoven of vertically lapped fibers (abstract and sections [0014] and [0017]).  Ray also teaches said fibrous layers may alternately be needlepunched (sections [0014], [0019], and [0020]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a vertically lapped sound absorbing nonwoven as taught by Ray in the Sugie invention, since the equivalence of vertically lapped nonwovens and needlepunched nonwovens as sound insulating fibrous layers is well-known in the art.  As such, the choice of any of these equivalents is within the level of ordinary skill in the art and would have yielded predictable results to the skilled artisan.  Therefore, claim 6 is rejected as being obvious over the cited prior art.  
  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Specifically, said prior art teaches various features of sound insulation vehicle carpets.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        May 17, 2022